                            UNITED STATES BANKRUPTCY
                            COURT WESTERN DISTRICT OF
                           LOUISIANA LAFAYETTE DIVISION


 IN RE:                                               CASE NO.: 17-50708
    ROOSTER PETROLEUM, LLC
    DEBTOR                                            CHAPTER 7 CASE


 ELIZABETH G. ANDRUS, TRUSTEE                         ADVERSARY PROCEEDING
   PLAINTIFF                                              NO.: 19-05033

        versus


 AMEGY BANK OF TEXAS
     DEFENDANT

                                NOTICE OF DISMISSAL

       NOW INTO COURT comes Elizabeth G. Andrus, the chapter 7 trustee (“Trustee”

or “Plaintiff”) for the bankruptcy estate of Rooster Petroleum, LLC, a Delaware limited

liability company, who respectfully represents as follows:

       1.     On May 31, 2019, the Trustee filed the above-referenced adversary

proceeding by filing a complaint against the above-captioned defendant.

       2.     The defendant has not filed an answer or a motion for summary judgment.

       3.     Rule 41 of the Federal Rules of Civil Procedure, made applicable to this

proceeding by virtue of Rule 7041 of the Federal Rules of Bankruptcy Procedure, governs

the dismissal of actions. Specifically, Rule 41(a) provides, in pertinent part:

              (a)    Voluntary Dismissal.

                     (1)     By the Plaintiff.




   19-05033 - #8 File 09/13/19 Enter 09/13/19 15:53:48 Main Document Pg 1 of 2
                    (A)    Without a Court Order. Subject to Rules 23(e), 23.1(c), 23.2,
                           and 66 and any applicable federal statute, the plaintiff may
                           dismiss an action without a court order by filing:
                           (i)    a notice of dismissal before the opposing party serves
                                  either an answer or a motion for summary judgment;
                                  or
                           (ii)   a stipulation of dismissal signed by all parties who
                                  have appeared.
                    (B)    Effect. Unless the notice or stipulation states otherwise, the
                           dismissal is without prejudice. But if the plaintiff previously
                           dismissed any federal or state-court action based on or
                           including the same claim, a notice of dismissal operates as
                           adjudication on the merits.
       4.     Plaintiff hereby dismisses, with prejudice, this proceeding by filing this

Notice of Dismissal pursuant to the provisions of Rule 41(a)(1)(A)(i).

       WHEREFORE, pursuant to the provisions of Rule 41(a)(1)(A), Plaintiff hereby

requests the clerk of court to DISMISS and CLOSE this proceeding without the necessity

of a court order.

                                         Respectfully submitted,

                                         WIENER, WEISS & MADISON, APC

                                         By:/s/ Seth M. Moyers
                                         R. Joseph Naus La. Bar No. 17074
                                         Patrick L. McCune La. Bar No. 31863
                                         Seth M. Moyers La. Bar No. 32607
                                         Reid A. Jones La. Bar No. 34611
                                         P.O. Box 21990
                                         Shreveport, Louisiana 71120-1990
                                         Telephone: (318) 226-9100
                                         Telecopier: (318) 424-5128
                                         ATTORNEYS FOR PLAINTIFF,
                                         ELIZABETH G. ANDRUS, CHAPTER 7
                                         TRUSTEE




   19-05033 - #8 File 09/13/19 Enter 09/13/19 15:53:48 Main Document Pg 2 of 2
